DETAILED ACTION
Acknowledgements
This Office Action is in response to Applicant’s response filed on 10/7/21.
The Examiner notes that citations to United States Patent Application Publication paragraphs are formatted as [####], #### representing the paragraph number.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
Claims 1-5, 8-13, 16-19, 21, 24 are currently pending.
Claims 1-5, 8-13, 16-19, 21, 24 are rejected as set forth below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/7/21 has been entered.

Response to Arguments	
Claim Rejections - 35 U.S.C. § 103
Applicant’s arguments with respect to claim(s) 1, 9, 17 have been fully considered but are not persuasive. The rejection (and corresponding rejections to its dependent claims, if applicable) is maintained.
Applicant contends Clausen fails to teach or suggest upon receipt of an input, determining a visual impairment status of the user, and determining based on the determined visual impairment status, whether to perform a first interaction method for a visually impaired user or a second interaction method for a visually abled user. Applicant’s Remarks p8. The Examiner respectfully disagrees. First, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Specifically, Cartmell teaches “receiving, by a first server, an authorization request for a transaction from a second server, wherein the authorization request includes account identification information corresponding to an account, wherein a plurality of authentication questions each having a corresponding correct answer are associated with the account, and wherein each of the plurality of authentication questions is of Boolean type.” ([0021] – [0022]). Clausen teaches “upon receipt of an input, determining a visual impairment status of the user; determining based on the determined visual impairment status, whether to perform a first interaction method for a visually impaired user or a second interaction method for a visually abled user; performing the first interaction method when visual impairment has been determined.” (col 3 lines 36-48, col 6 lines 29-45). One of ordinary skill in the art would have recognized that applying the known technique of Clausen to the known invention of Cartmell would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such dynamic interface features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the invention to determine a visual impairment status based on an input, e.g. an authorization request, and perform a first interaction method, e.g. an authentication method such as IVR, when visual impairment has been determined results in an improved invention because applying said technique makes it easier for customers with disabilities to use the invention, thus improving the overall usability of the invention.
	Second, Clausen does not merely teach heightened authentication when potential fraud is detected due to decreased impairment. Applicant’s Remarks p8. Instead, Clausen also teaches determining a sensory impairment such as a visual impairment and adjusting the user interface accordingly, i.e. enabling an interactive voice response system (col 3 lines 36-48, col 6 lines 29-45).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 9-12, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 20050075985 to Cartmell in view of United States Patent No. 10891688 to Clausen.
As per claim(s) 1, 9, 17¸ Cartmell teaches:
receiving, by a first server, an authorization request for a transaction from a second server, wherein the authorization request includes account identification information corresponding to an account, wherein a plurality of authentication questions each having a corresponding correct answer are associated with the account, and wherein each of the plurality of authentication questions is of Boolean type; ([0021] – [0022], “Purchaser 2 then identifies himself by providing any or all conventional authorization information, including credit card information, credit card code information, name and billing address, PIN, e-mail, address and registered telephone number and the like. Next, merchant/on-line vendor 6 forwards all card purchaser authentication data, together with purchase price and any other information as desired, such as, for example, the merchant's name and telephone number, merchant identification number, a list of items being purchased with the price of each, and the purchaser's registered telephone number to a credit card processing center, or "transaction processor" 8, by e-mail, telephone, or any other means, for example, via an invoice addressed to the transaction processor 8. If the cardholder is available, the cardholder will be asked as to the correctness of the called telephone number and to verify and/or otherwise confirm, that they made the purchase from the vendor, all with a voice print recordation to this effect, optionally inclusive of a voice print recordation with the customer-authorized credit card user agreeing to the charges on their credit card and/or to be bound by the terms of the sales transaction.”)
transmitting, by the first server, a first set of authentication questions of the plurality of authentication questions to a communication device by way of an interactive voice response (IVR) call; receiving, by the first server, a first set of user-generated answers corresponding to the first set of authentication questions from the communication device; determining, by the first server, whether the user is an account holder of the account based on at least the first set of user-generated answers; and processing, by the first server, the transaction, based on the determination that the user is the account holder of the account, thereby authenticating the user ([0021] – [0022], [0026] – [0027], “As is known, and as contemplated herein, upon initiation of the voice transaction processing of the inventive method, received audio data from a purchaser-cardholder can be used to create a voice data packet, for example, by use of a voice browser capable of transforming the purchaser audio input into a corresponding voice data packet format, such that it can be transmitted in the form of Voice XML responses, HTML, XML and the like. The voice data packet can be transmitted in any form as desired for example, such as a telephone circuit connection…. In performing this function, the system server, which can be a remote server, searches a database to establish a match with the pre-recorded reference voice data of the authorized cardholder, and a comparison process initiated. A voice reference match indicates that the voice signature of the stored voice reference data matches the voice signature of the purchaser's inputted voice data, and that the putative purchaser/card user is probably genuine and authorized, and the purchase transaction authorized and consummated.”)
Cartmell doesn’t explicitly teach, but Clausen teaches:
upon receipt of an input, determining a visual impairment status of the user; determining based on the determined visual impairment status, whether to perform a first interaction method for a visually impaired user or a second interaction method for a visually abled user; performing the first interaction method when visual impairment has been determined; (col 3 lines 36-48, “Accordingly, the active financial interface 112 may facilitate the determination of a sensory impairment (e.g., a visual impairment, hearing impairment, or a combination thereof) associated with a customer of the financial institution. For example, the active financial interface 112 associated with the user device 110 may receive a sensory input such that a sensory impairment associated with a customer may be determined. In turn, a dynamic interface adjustment (e.g., an audible adjustment, visual adjustment, input response adjustment, communication mode adjustment, or a combination thereof) may be caused in response to the determination of the sensory impairment in real-time or near real-time.”; col 6 lines 29-45, “In some configurations, the active financial interface 112 may take the form of an automated voice system, interactive voice response system, or other user interface configured to receive a sensory input. In turn, the active financial interface 112 may receive the sensory input such as a voice input. The voice input may include a voice key (e.g., key words, phrases, or characters) structured to indicate a sensory impairment. For example, the customer may speak the phrase “speak louder,” “turn the volume up,” “I cannot hear you,” “What?”, etc. into a receiver of the user device 110 while the customer interacts with an interactive voice response system associated with the financial institution computing system 120. The voice key may be identified, detected, derived, or otherwise received by the interface circuit 210 via an algorithm configured for voice recognition.”)
One of ordinary skill in the art would have recognized that applying the known technique of Clausen to the known invention of Cartmell would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such dynamic interface features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the invention to determine a visual impairment status based on an input, e.g. an authorization request, and perform a first interaction method, e.g. an authentication method such as IVR, when visual impairment has been determined results in an improved invention because applying said technique makes it easier for customers with disabilities to use the invention, thus improving the overall usability of the invention.
As per claim(s) 2, 10, 18¸ Cartmell teaches:
initiating, by the first server, the IVR call on a registered contact number linked to the account, wherein the registered contact number is associated with the communication device; ([0022])
As per claim(s) 3-4, 11-12, 19¸ Cartmell teaches:
determining, by the first server, whether the first set of user-generated answers matches correct answers corresponding to the first set of authentication questions; ([0027])
determining that the user is the account holder of the account includes determining that the user is the account holder of the account based on a match between the first set of user-generated answers and correct answers corresponding to the first set of authentication questions, thereby authenticating the user; ([0027])

Claim(s) 5, 13, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 20050075985 to Cartmell in view of United States Patent No. 10891688 to Clausen, and further in view of United States Patent Application Publication No. 20070228148 to Rable.
As per claim(s) 5, 13, 21, Cartmell teaches:
transmitting authentication questions by way of the IVR call; ([0026] – [0027])
Cartmell as modified does not explicitly teach, but Rable teaches:
transmitting, by the first server, a second set of authentication questions of the plurality of authentication questions to the communication device based on a mismatch between the first set of user-generated answers and correct answers corresponding to the first set of authentication questions, and wherein the second set of authentication questions is different from the first set of authentication questions; and determining, by the first server, that the user is the account holder of the account based on a match between a second set of user-generated answers and correct answers corresponding to the second set of authentication questions, thereby authenticating the user; ([0055], “In various embodiments, if an account holder (or other designated individual) provides an incorrect answer to a question regarding the "out of wallet" data, or other suitable data, the system may return to Step 320 and transmit a new message to the account holder (or other designated individual) that includes a new question regarding the "out of wallet" data, or other suitable data. This may provide the account holder (or other designated individual) with another chance to confirm the transaction without having to submit a new transaction request. The system may be configured to provide the account holder (or other designated individual) with a pre-determined number of tries to answer these types of questions before sending the merchant an indication that the transaction has not been confirmed.”; [0062])
One of ordinary skill in the art would have recognized that applying the known technique of Rable to the known invention of Cartmell as modified would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such user authentication features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the invention to transmit a second set of authentication questions of the plurality of authentication questions to the communication device based on a mismatch between the first set of user-generated answers and correct answers corresponding to the first set of authentication questions, and wherein the second set of authentication questions is different from the first set of authentication questions, and determine that the user is the account holder of the account based on a match between a second set of user-generated answers and correct answers corresponding to the second set of authentication questions, thereby authenticating the user, results in an improved invention because applying said technique makes gives users a plurality of opportunities to authenticate themselves without having to submit a new transaction request, thus improving the overall user convenience of the invention (Rable, [0055]).
Claim(s) 8, 16, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 20050075985 to Cartmell in view of United States Patent No. 10891688 to Clausen, and further in view of United States Patent Application Publication No. 20110184864 to Mon.
As per claim(s) 8, 16, 24, Cartmell teaches:
wherein the first set of authentication questions is transmitted based on the account identification information; ([0021])
Cartmell as modified does not explicitly teach, but Mon teaches:
determining, by the first server, whether the account holder of the account is visually impaired based on the account identification information; ([0054], “In some embodiments, the customer account information 572 includes an indication as to whether the user is visually impaired (i.e., user "V.I. preferences"). As described in greater detail below, such an indication, where available, can be used by the issuing bank 570 and/or other parties or devices to perform alternative procedures that do not rely on a user's vision or otherwise assist a visually-impaired user. Furthermore, in some embodiments of the invention, the customer account information 572 includes bill folding preferences 576 that include an indication of whether the customer prefers to receive folded bills and/or specifically how the customer's desires his or her bills to be folded.”)
One of ordinary skill in the art would have recognized that applying the known technique of Mon to the known invention of Cartmell as modified would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such user preferences features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the invention to determine whether the account holder of the account is visually impaired based on the account identification information results in an improved invention because applying said technique provides a faster and more efficient way to determine whether a user is visually impaired, thus improving the overall efficiency of the invention.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
United States Patent Application Publication No. 20060256950 to Patel discloses a system and method for servicing a caller at a contact center includes prompting the caller for a password associated with a certificate of disability of the caller, then accessing a database that contains the certificate authenticating the password to retrieve information listed in the certificate. The certificate information includes a type of disability of the caller. Following authentication, the system provides a service response appropriate for the type of disability of the caller.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY HUANG whose telephone number is (408)918-9799. The examiner can normally be reached 9:00a - 5:30p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAY HUANG/Primary Examiner, Art Unit 3619